Exhibit 10.13

 

[Executive]

 

Dear          ;

 

This letter sets forth the arrangement between Abbott Laboratories (“Abbott”),
Hospira, Inc. (“Hospira”) and yourself, whereby certain 2004 Hospira benefits
shall be paid to you on an after-tax basis and deposited into your existing
grantor trust[s] which was [were] previously created, or will be newly created,
pursuant to your participation in an Abbott benefit plan and your previous
elections thereunder (“Trust”) .

 

During the period beginning as of the distribution of Hospira shares to the
Abbott stockholders (the “Distribution”) and ending on December 31, 2004 (the
“Transition Period”), Hospira shall have in place the Hospira 2004 Performance
Incentive Plan, Hospira Supplemental Pension Plan and the Hospira 401(k)
Supplemental Plan.  To the extent that you accrue benefits under one or more of
these Hospira benefit plans with respect to services rendered to Hospira during
the Transition Period and you previously had, or will have, amounts contributed
to your Trust pursuant to corresponding Abbott plans, payments will be made by
Hospira to you and deposited into your existing Trust, consistent with the 2004
elections you have previously made under the corresponding Abbott benefit plans,
subject to the provisions of the applicable Hospira plans.  The amounts paid to
your Trust will be net of the maximum taxes required to be withheld from the
plan payments.  The contributions to your Trust will be made in a similar manner
as it was previously done under the corresponding Abbott plan.

 

Following the Hospira payment to your Trust, Abbott shall treat such payments as
though they were made pursuant to the corresponding Abbott plan.  Abbott shall
remain obligated with respect to all ongoing Trust related expenses and shall
continue to treat the full balance in the Trust as Abbott plan contributions
with respect to annual adjustments and tax gross up contributions.

 

The transfer of your employment from Abbott to Hospira in connection with the
Distribution shall not constitute a termination of employment for purposes of
distributions under the applicable Trust.  The “settlement date,” as that term
is used in the Trust documents and applicable payment election forms, will occur
upon your subsequent retirement or other termination of employment with Hospira
and any reference in such documents to the Abbott Laboratories Annuity
Retirement Plan, with respect to the timing of distributions, shall be deemed to
refer to the Abbott/Hospira Transitional Annuity Retirement Plan (“TARP”). 
Hospira will be obligated to timely notify Abbott of your subsequent termination
of employment and the form of payment of your benefits under the TARP.

 

Each party agrees to execute such further documents, if any, required by the
trustee of the Trust to implement this agreement.

 

Please sign this letter below acknowledging your understanding and agreement
with its contents.

 

ABBOTT LABORATORIES

HOSPIRA, INC.

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

[Executive]

Date

 

 

 

--------------------------------------------------------------------------------